Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-18 are pending in the instant application.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).


Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group I, claims 1-15 and 18, drawn to products of formula (I), 
    PNG
    media_image1.png
    191
    280
    media_image1.png
    Greyscale
.

Group II, claim 16, drawn to an intermediate of formula (IX), 
    PNG
    media_image2.png
    194
    336
    media_image2.png
    Greyscale
.

Group III, claim 17, drawn to a method for preparing a compound of formula (VII-A), 
    PNG
    media_image3.png
    163
    315
    media_image3.png
    Greyscale
.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
a)	Example 1 listed in instant claim 15; or
b)	Example 2 listed in instant claim 15; or   
c)	Example 64 listed in instant claim 15; or  
d)	Example 103 listed in instant claim 15; or  
e)	Example 115 listed in instant claim 15; or  
f)	Compound 63 listed in instant claim 15; or  
	etc.



The identification of a single disclosed elected species (e.g., Example number, page number and structural depiction) is required from whichever group is ultimately elected, even though this requirement is traversed.

Further, Applicant is required to indicate how the species is embraced by the claims {e.g., a compound of formula ? wherein X is ?; Y is ?; M is ?; ring A is ?; R1 is ?; R2 is ?;  etc.}.



Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 1-14 and 16-18.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of a tricyclic nitrogen containing ring, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the compound of PubChem CID 21609284 {National Center for Biotechnology Information. PubChem Compound Summary for CID 21609284, 1H-Benzo[f]indazole. https://pubchem.ncbi.nlm.nih.gov/ compound/1H-Benzo_f_indazole. Accessed May 25, 2021, create date December 5, 2007},

    PNG
    media_image4.png
    108
    184
    media_image4.png
    Greyscale
.
The compound of PubChem CID 21609284 is embraced by instant formula (I), 
    PNG
    media_image1.png
    191
    280
    media_image1.png
    Greyscale
, when X=-CR3 and R3=hydrogen; Y=-CR3 and R3=hydrogen; M=a bond; ring A=aryl; R1=hydrogen; and R2=hydrogen.


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600


May 25, 2021
Book XXVI, page 197